Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, please note the following issues:
	After “providing ligating… hydrophilic monomers” the “an” should be “and”.
	In the line, “polymerizing said hydrophobic organic monomers” is confusing. Note that the claim previously refers to hydrophobic organic monomer or pre-polymer such that it is unclear if this requires the monomer or if the pre-polymer is still an option.  Also note that monomer in the claim language is singular, not plural (monomers).  
	The phrase “in the presence of said hydrophilic monomers or polymers” lacks antecedent basis because the claim was amended to delete reference to hydrophilic polymers.
	In the line “wherein repeating units from the one or more hydrophobic organic monomers” is confusing. Note that the claim previously refers to hydrophobic organic monomer or pre-polymer such that it is unclear if this requires the monomer or if the pre-polymer is still an option.  Also note that monomer in the claim language is singular, not plural (monomers).  
	The phrase “hydrophilic groups from said one or more hydrophilic monomers or polymers” lacks antecedent basis because the claim was amended to delete reference to hydrophilic polymers.
	The word “further” should be placed prior to “comprising the steps of” in the second instance to ensure clarity that these steps are in addition to those previously recited.

The instant claims are neither taught nor suggested by the prior art.  The Examiner relies on the rationale provided by applicants in their response for this point.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan, can be reached at 571-272-1119.  The Examiner’s fax number is 571-273-1090.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 


Mgm
9/30/2022


/MARGARET G MOORE/Primary Examiner, Art Unit 1765